As filed with the Securities and Exchange Commission on October 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2010 Item 1. Schedule of Investments. Stephens Mid Cap Growth Fund Schedule of Investments at August 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 95.7% Aerospace & Defense - 2.2% BE Aerospace, Inc. * $ Precision Castparts Corp. Air Freight & Logistics - 0.4% Expeditors International of Washington, Inc. Auto Components - 1.0% LKQ Corp. * Beverages - 2.3% Brown-Forman Corp. - Class B Hansen Natural Corp. * Biological Products - 1.2% QIAGEN NV * Biotechnology - 1.4% Alexion Pharmaceuticals, Inc. * Cephalon, Inc. * United Therapeutics Corp. * Capital Markets - 2.6% Affiliated Managers Group, Inc. * Greenhill & Co., Inc. Lazard Ltd. Commercial Banks - 1.5% Cullen/Frost Bankers, Inc. East West Bancorp, Inc. Commercial Services & Supplies - 4.8% DeVry, Inc. FTI Consulting, Inc. * Portfolio Recovery Associates, Inc * Stericycle, Inc. * Strayer Education, Inc. Communications Equipment - 2.3% F5 Networks, Inc. * Computers & Peripherals - 0.9% NetApp, Inc. * Diversified Financial Services - 0.8% Intercontinental Exchange, Inc. * Electrical Equipment - 1.1% First Solar, Inc. * Roper Industries, Inc. Electronic Equipment & Instruments - 3.5% Dolby Laboratories, Inc. * Itron, Inc. * National Instruments Corp. Trimble Navigation Ltd. * Energy Equipment & Services - 4.6% Core Laboratories NV FMC Technologies, Inc. * National-Oilwell Varco, Inc. Oceaneering International, Inc. * Food & Staples Retailing - 1.0% Whole Foods Market, Inc. * Health Care Equipment & Supplies - 6.9% Gen-Probe, Inc. * Hologic, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * ResMed, Inc. * Varian Medical Systems, Inc. * Health Care Providers & Services - 4.8% Cerner Corp. * Express Scripts, Inc. * Henry Schein, Inc. * VCA Antech, Inc. * Hotels, Restaurants & Leisure - 2.1% Chipotle Mexican Grill, Inc. * Panera Bread Co. - Class A * Household Durables - 0.8% Tempur-Pedic International, Inc. * Insurance - 1.0% HCC Insurance Holdings, Inc. Internet & Catalog Retail - 2.4% Netflix, Inc. * VistaPrint Ltd. * Internet Software & Services - 3.3% Akamai Technologies, Inc. * Mercadolibre, Inc. * VeriSign, Inc. * IT Services - 5.3% Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. - Class A * Global Payments, Inc. Iron Mountain, Inc. Life Sciences Tools & Services - 1.9% Covance, Inc. * Life Technologies Corp. * Machinery - 0.5% AGCO Corp. * Media - 0.5% Discovery Communications, Inc. * Medical Devices - 0.9% Intuitive Surgical, Inc. * Multiline Retail - 1.4% Big Lots, Inc. * Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels - 4.2% Newfield Exploration Co. * Petrohawk Energy Corp. * Range Resources Corp. Southwestern Energy Co. * Whiting Petroleum Corp. * Pharmaceuticals - 0.7% Shire PLC -ADR Professional Services - 1.7% IHS, Inc. * Verisk Analytics, Inc. - Class A * Road & Rail - 0.8% J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment - 7.2% ARM Holdings PLC - ADR ASML Holding NV - ADR Atmel Corp. * Cree, Inc. * Intersil Corp. - Class A Microchip Technology, Inc. Varian Semiconductor Equipment Associates, Inc. * Software - 8.7% Activision Blizzard, Inc. Ansys, Inc. * FactSet Research Systems, Inc. Nuance Communications, Inc. * Red Hat, Inc. * Rovi Corp. * Salesforce.com, Inc. * Specialty Retail - 7.2% Aeropostale, Inc. * CarMax, Inc. * Guess ?, Inc. O'Reilly Automotive, Inc. * Ross Stores, Inc. The TJX Companies, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Trading Companies & Distributors - 1.8% Fastenal Co. MSC Industrial Direct Co., Inc. - Class A TOTAL COMMON STOCKS (Cost $15,635,727) SHORT-TERM INVESTMENTS - 4.2% Money Market Funds - 4.2% Invesco Liquid Assets Portfolio - Institutional Class. 0.242%1 Invesco Short-Term Prime Portfolio - Institutional Class, 0.166%1 TOTAL SHORT-TERM INVESTMENTS (Cost $723,107) TOTAL INVESTMENTS IN SECURITIES - 99.9% (Cost $16,358,834) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 1 7-Day Yield as of August 31,2010 The cost basis of investments for federal income tax purposes at August 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Stephens Mid Cap Growth Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2010 (Unandited) The Stephens Mid Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- $16,303,562 Short-Term Investments - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Stephens Small Cap Growth Fund Schedule of Investments at August 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 96.1% Auto Components - 1.3% LKQ Corp. * $ Biotechnology - 2.3% BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Myriad Genetics, Inc. * United Therapeutics Corp. * Capital Markets - 2.0% Affiliated Managers Group, Inc. * Greenhill & Co., Inc. Stifel Financial Corp. * Commercial Banks - 1.4% East West Bancorp, Inc. Prosperity Bancshares, Inc. Commercial Services & Supplies - 6.7% Advisory Board Co. * Clean Harbors, Inc. * CoStar Group, Inc. * FTI Consulting, Inc. * Portfolio Recovery Associates, Inc * Strayer Education, Inc. Tetra Tech, Inc. * Communications Equipment - 3.1% Aruba Networks, Inc. * DG FastChannel, Inc. * Riverbed Technology, Inc. * Computers & Peripherals - 3.1% Isilon Systems, Inc. * QLogic Corp. * STEC, Inc. * Stratasys, Inc. * Consumer Finance - 1.8% EZCORP, Inc. * First Cash Financial Services, Inc. * Diversified Consumer Services - 0.6% Capella Education Co. * Diversified Financial Services - 1.5% Encore Capital Group, Inc. * Electric Services - 0.3% Ormat Technologies, Inc. Electrical Equipment - 0.7% American Superconductor Corp. * Electronic Equipment & Instruments - 2.8% Itron, Inc. * National Instruments Corp. OSI Systems, Inc. * Power - One, Inc. Trimble Navigation Ltd. * Energy Equipment & Services - 7.0% CABRO Ceramics, Inc. Core Laboratories NV Dril-Quip, Inc. * Helix Energy Solutions Group, Inc. * Key Energy Services, Inc. * Oceaneering International, Inc. * Oil States International, Inc. * Pioneer Drilling Co. * T-3 Energy Services, Inc. * Food & Staples Retailing - 1.3% United Natural Foods, Inc. * Food Products - 0.9% Diamond Foods, Inc. TreeHouse Foods, Inc. * Health Care Equipment & Supplies - 5.9% Conceptus, Inc. * Gen-Probe, Inc. * Neogen Corp. * NuVasive, Inc. * Thoratec Corp. * Volcano Corp. * Health Care Providers & Services - 4.9% Bio-Reference Laboratories, Inc. * HMS Holdings Corp. * ICON PLC - ADR * IPC The Hospitalist Company, Inc. * PSS World Medical, Inc. * VCA Antech, Inc. * Health Care Technology - 5.7% Allscripts Healthcare Solutions, Inc. * athenahealth, Inc. * Med Assets, Inc. * Medidata Solutions, Inc. * SXC Health Solutions Corp. * Hotels, Restaurants & Leisure - 2.6% BJ's Restaurants, Inc. * Buffalo Wild Wings, Inc. * Panera Bread Co. - Class A * Household Durables - 0.8% Tempur-Pedic International, Inc. * Internet & Catalog Retail - 2.6% Blue Nile, Inc. * Shutterfly, Inc. * VistaPrint Ltd. * Internet Software & Services - 5.0% Art Technology Group, Inc. * Digital River, Inc. * GSI Commerce, Inc. * Limelight Networks, Inc. * Mercadolibre, Inc. * Vocus, Inc. * IT Services - 0.4% Echo Global Logistics, Inc. * Life Sciences Tools & Services - 1.3% Parexel International Corp. * Techne Corp. Media - 3.1% Ballantyne Strong, Inc. * IMAX Corp. * Lions Gate Entertainment Corp. * National CineMedia, Inc. Multiline Retail - 0.8% Big Lots, Inc. * Oil, Gas & Consumable Fuels - 2.3% Carrizo Oil & Gas, Inc. * Tesco Corp. * Whiting Petroleum Corp. * Pharmaceuticals - 0.4% Salix Pharmaceuticals Ltd. * Prepackaged Software - 0.6% Blackbaud, Inc. Professional Services - 1.2% Acacia Research Corp. * Administaff, Inc. Corporate Executive Board Co. Property & Casualty Insurance - 0.5% Tower Group, Inc. Road & Rail - 0.5% Knight Transportation, Inc. Semiconductor & Related Products - 0.5% Aixtron AG - ADR Semiconductors & Semiconductor Equipment - 7.6% ARM Holdings PLC - ADR Atheros Communications, Inc. * Cymer, Inc. * Entropic Communications, Inc. * GT Solar International, Inc. * Hittite Microwave Corp. * Intersil Corp. Mellanox Technologies Ltd * Microsemi Corp. * NetLogic Microsystems, Inc. * Power Integrations, Inc. Varian Semiconductor Equipment Associates, Inc. * Veeco Instruments, Inc. * Software - 7.8% Ansys, Inc. * ArcSight, Inc. * Concur Technologies, Inc. * FactSet Research Systems, Inc. MICROS Systems, Inc. * Nuance Communications, Inc. * PROS Holdings, Inc. * Quality Systems, Inc. Sourcefire, Inc. * Specialty Retail - 3.8% Aaron's, Inc. Aeropostale, Inc. * Pep Boys - Manny, Moe & Jack rue21, Inc. * Ulta Salon, Cosmetics & Fragrance, Inc. * Zumiez, Inc. * Textiles, Apparel & Luxury Goods - 0.3% CROCS, Inc. * Trading Companies & Distributors - 0.7% MSC Industrial Direct Co., Inc. -Class A TOTAL COMMON STOCKS (Cost $59,727,431) SHORT-TERM INVESTMENT - 0.0% Money Market Fund - 0.0% Invesco Liquid Assets Portfolio - Institutional Class, 0.242%1 TOTAL SHORT-TERM INVESTMENT (Cost $942) TOTAL INVESTMENTS IN SECURITIES - 96.1% (Cost $59,728,373) Other Assets in Excess of Liabilities - 3.9% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 1 7-Day Yield as of August 31, 2010 The cost basis of investments for federal income tax purposes at August 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Stephens Small Cap Growth Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2010 (Unaudited) The Stephens Small Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Short-Term Investment - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President DateOctober 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President DateOctober 27, 2010 By (Signature and Title)*/s/Patrick J. Rudnick Patrick J. Rudnick Date October 27, 2010 * Print the name and title of each signing officer under his or her signature.
